                    Case: 3:21-cv-00243-slc Document #: 1 Filed: 04/12/21 Page 1 of 22




                                IN THE UNITED STATES DISTRICT COURT
                               FOR THE WESTERN DISTRICT OF WISCONSIN

        CITY OF LA CROSSE

                            Plaintiff,                  Case No.

                   vs.

        THE 3M COMPANY, f/k/a Minnesota Mining          (Formerly Wisconsin Circuit Court La
        and Manufacturing Co., AGC CHEMICALS            Crosse County No. 2021CV000124)
        AMERICAS INC., AMEREX
        CORPORATION, ARKEMA INC.,
        ARCHROMA MANAGEMENT LLC, BASF
        CORPORATION, individually and as                NOTICE OF REMOVAL
        successor in interest to Ciba Inc., BUCKEYE
        FIRE EQUIPMENT COMPANY, CARRIER
        GLOBAL CORPORATION, CHEMDESIGN
        PRODUCTS INC., CHEMGUARD INC.                   JURY TRIAL DEMANDED
        CHEMICALS, INC., CLARIANT
        CORPORATION, individually and as
        successor in interest to Sandoz Chemical
        Corporation, CORTEVA, INC., individually
        and as successor in interest to DuPont
        Chemical Solutions Enterprise, DEEPWATER
        CHEMICALS, INC., DUPONT DE
        NEMOURS INC., individually and as
        successor in interest to DuPont Chemical
        Solutions Enterprise, DYNAX
        CORPORATION, E. I. DUPONT DE
        NEMOURS AND COMPANY, individually
        and as successor in interest to DuPont
        Chemical Solutions Enterprise, KIDDE-
        FENWAL, INC., individually and as successor
        in interest to Kidde Fire Fighting, Inc.,
        NATION FORD CHEMICAL COMPANY,
        NATIONAL FOAM, INC., THE
        CHEMOURS COMPANY, individually and as
        successor in interest to DuPont Chemical
        Solutions Enterprise, THE CHEMOURS
        COMPANY FC, LLC, individually and as
        successor in interest to DuPont Chemical
        Solutions Enterprise, TYCO FIRE
        PRODUCTS, LP, individually and as
        successor in interest to The Ansul Company,




4828-9989-0917.1
                    Case: 3:21-cv-00243-slc Document #: 1 Filed: 04/12/21 Page 2 of 22




        and DOE DEFENDANTS 1-20, fictitious
        names whose present identities are unknown,

                             Defendants.



                   Defendants Tyco Fire Products LP and Chemguard, Inc. (“Tyco and Chemguard”), by and

        through undersigned counsel, hereby give notice of the removal of this action, pursuant to 28

        U.S.C. §§ 1442(a)(1) and 1446, from the Wisconsin Circuit Court, La Crosse County, to the United

        States District Court for the Western District of Wisconsin. As grounds for removal, Tyco and

        Chemguard allege as follows on personal knowledge as to their own conduct and status and on

        information and belief as to all other matters:

                                           PRELIMINARY STATEMENT

                   1.    Plaintiff seeks to hold Tyco and Chemguard and certain other Defendants liable

        based on their alleged conduct in designing, manufacturing, and/or selling aqueous film-forming

        foam (“AFFF”) that Plaintiff alleges was used at the La Crosse Regional Airport (the “Airport”),

        thereby contaminating its public and private water supply wells.

                   2.    Specifically, Plaintiff alleges that per- and polyfluoroalkyl substances (“PFAS”),

        including perfluorooctanoic acid (“PFOA”) and perfluorooctane sulfonic acid (“PFOS”), were

        contained in Defendants’ AFFF, that these substances were released into the environment at the

        Airport, and that these same substances from AFFF appeared in Plaintiff’s water supply.

                   3.    The type of AFFF used at the Airport was manufactured by a select group of

        suppliers (including Tyco and Chemguard) whose products appear on the Department of Defense

        (“DoD”) Qualified Products List for sale to the United States military and others in accordance

        with the military’s rigorous specifications (“MilSpec AFFF”). Under the federal “government

        contractor” defense recognized in Boyle v. United Techs. Corp., 487 U.S. 500 (1988), Tyco and


                                                          2
4828-9989-0917.1
                    Case: 3:21-cv-00243-slc Document #: 1 Filed: 04/12/21 Page 3 of 22




        Chemguard are immune to tort liability for their design and manufacture of MilSpec AFFF and

        their provision of warnings for the product. Under the federal officer removal statute, 28 U.S.C.

        § 1442, Tyco and Chemguard are entitled to remove this action in order to have their federal

        defense adjudicated in a federal forum. Such removal “fulfills the federal officer removal statute’s

        purpose of protecting persons who, through contractual relationships with the Government,

        perform jobs that the Government otherwise would have performed.” Isaacson v. Dow Chem. Co.,

        517 F.3d 129, 133 (2d Cir. 2008).

                                                BACKGROUND

                   4.    This action was filed on March 4, 2021, in the Circuit Court of the State of

        Wisconsin, La Crosse County, bearing Case No. 2021CV000124. Accurate and complete copies

        of all documents filed in the state court action are attached hereto as Exhibit A. Venue is proper

        in this Court pursuant to 28 U.S.C. §§ 130 and 1441(a) because the Circuit Court of the State of

        Wisconsin, La Crosse County, is located within the Western District of Wisconsin.

                   5.    Tyco and Chemguard accepted service of the Complaint on March 22, 2021.

        Removal is timely under § 1446(b)(1). Tyco and Chemguard are aware of no other proceedings

        before the Circuit Court of the State of Wisconsin, La Crosse County, in this matter.

                   6.    Tyco and Chemguard are not required to notify or obtain the consent of any other

        Defendant in this action in order to remove Plaintiff’s action as a whole under § 1442(a)(1). See,

        e.g., Durham v. Lockheed Martin Corp., 445 F.3d 1247, 1253 (9th Cir. 2006); Linden v. Chase

        Manhattan Corp., 1999 WL 518836, at *1 (S.D.N.Y. July 21, 1999); Torres v. CBS News, 854 F.

        Supp. 245 (S.D.N.Y. 1994).




                                                         3
4828-9989-0917.1
                    Case: 3:21-cv-00243-slc Document #: 1 Filed: 04/12/21 Page 4 of 22




                   7.    Plaintiff generally alleges that Defendants (including Tyco and Chemguard) have

        manufactured, marketed, and sold AFFF products containing PFAS, including PFOS and PFOA,

        and that the PFAS in these AFFF caused Plaintiff’s injuries. Ex. A, Compl. ¶¶ 2–15; 43–76.

                   8.    Plaintiff asserts claims for public nuisance (Ex. A, Compl. ¶¶ 217–28), private

        nuisance (id. ¶¶ 229–36), trespass (id. ¶¶ 237–43), defective design (id. ¶¶ 244–55), failure to warn

        (id. ¶¶ 256–69), negligence (id. ¶¶ 270–80), and actual and constructive fraudulent transfer against

        other defendants (id. ¶¶ 281–96). Plaintiff also seeks punitive damages (id. ¶¶ 297–300).

                   9.    Pursuant to 28 U.S.C. § 1446(d), a copy of this Notice of Removal is being served

        upon counsel for Plaintiff and a copy is being filed with the Clerk of the Circuit Court of the State

        of Wisconsin, La Crosse County.

                   10.   By filing a Notice of Removal in this matter, Tyco and Chemguard do not waive

        the rights of any Defendant to object to service of process, the sufficiency of process, jurisdiction

        over the person, or venue; and Tyco and Chemguard specifically reserve the rights of all

        Defendants to assert any defenses and/or objections to which they may be entitled.

                   11.   Tyco and Chemguard reserve the right to amend or supplement this Notice of

        Removal.

                              REMOVAL IS PROPER UNDER THE FEDERAL
                              OFFICER REMOVAL STATUTE, 28 U.S.C. § 1442

                   12.   Removal here is proper under 28 U.S.C. § 1442(a)(1), which provides for removal

        of an action relating to a defendant’s acts undertaken at the direction of a federal officer. Removal

        is appropriate under this provision where the removing defendant establishes that: (a) it is a

        “person” within the meaning of the statute; (b) it acted under federal authority; (c) there is a causal

        nexus between its actions, taken pursuant to a federal officer’s directions, and plaintiff’s claims;

        and (d) it can assert a “colorable” federal defense. Baker v. Atlantic Richfield Co., 962 F.3d 937,


                                                          4
4828-9989-0917.1
                    Case: 3:21-cv-00243-slc Document #: 1 Filed: 04/12/21 Page 5 of 22




        941–47 (7th Cir. 2020); accord Mesa v. California, 489 U.S. 121, 124–25, 129–31, 133–35 (1989);

        Cuomo v. Crane Co., 771 F.3d 113, 115 (2d Cir. 2014); Isaacson, 517 F.3d at 135; Durham, 445

        F.3d at 1251.

                   13.     Removal rights under the federal officer removal statute, 28 U.S.C. § 1442, are

        much broader than under the general removal statute, 28 U.S.C. § 1441. Suits against defendants

        acting on behalf of federal officers “may be removed despite the nonfederal cast of the complaint;

        the federal-question element is met if the defense depends on federal law.” Jefferson Cty. v. Acker,

        527 U.S. 423, 431 (1999). This is because § 1442 protects “the government’s need to provide a

        federal forum for its officers and those who are ‘acting under’ a federal office.” Albrecht v. A.O.

        Smith Water Prods., No. 11 Civ. 5990, 2011 WL 5109532, at *3 (S.D.N.Y. Oct. 21, 2011) (citation

        omitted).        This important federal policy “should not be frustrated by a narrow, grudging

        interpretation of [§] 1442(a)(1).” Willingham v. Morgan, 395 U.S. 402, 407 (1969); see Durham,

        445 F.3d at 1252. To the contrary, 28 U.S.C. § 1442 as a whole must be “liberally construe[d]” in

        favor of removal. Papp v. Fore-Kast Sales Co., 842 F.3d 805, 812 (3d Cir. 2016) (alterations in

        original) (internal quotation marks omitted).

                   14.     All requirements for removal under § 1442(a)(1) are satisfied where, as here, the

        notice of removal alleges that Plaintiff’s injuries are caused at least in part by MilSpec AFFF. See,

        e.g., Nessel v. Chemguard, Inc., No. 1:20-CV-1080, 2021 WL 744683, at *4 (W.D. Mich. Jan. 6,

        2021) (denying motion to remand in AFFF case against Tyco and Chemguard and other

        manufacturers and holding that, notwithstanding plaintiffs’ assertion “that they do not seek

        resolution of any claims related to MilSpec AFFF, . . . Plaintiffs cannot decide what defense

        Defendants might present”); Ayo v. 3M Co., No. 18-CV-0373, 2018 WL 4781145 (E.D.N.Y. Sept.

        30, 2018) (denying motion to remand and finding that federal officer removal was proper in case



                                                           5
4828-9989-0917.1
                    Case: 3:21-cv-00243-slc Document #: 1 Filed: 04/12/21 Page 6 of 22




        against Tyco and Chemguard and other manufacturers of AFFF). The court overseeing the In re

        Aqueous Film-Forming Foams Products Liability Litigation multi-district litigation has also found

        on multiple occasions that removal under § 1442 is proper where the notice of removal alleges that

        plaintiffs’ injuries are caused at least in part by MilSpec AFFF. See Order, In re AFFF Prods.

        Liab. Litig., MDL No. 2:18-mn-2873-RMG, ECF No. 103 (D.S.C. May 24, 2019) (“MDL Order

        1”) at 3–6; Order, In re AFFF Prods. Liab. Litig., MDL No. 2:18-mn-2873-RMG, ECF No. 320

        (D.S.C. Sept. 27, 2019) (“MDL Order 2”) at 3–5; Order, In re AFFF Prods. Liab. Litig., MDL No.

        2:18-mn-2873-RMG, ECF No. 325 (D.S.C. Oct. 1, 2019) (“MDL Order 3”) at 3–6. Given its

        experience with the claims and defenses in AFFF litigation, the MDL Court’s holdings clearly

        demonstrate that this case, too, has been properly removed to federal court.1

        A.         MilSpec AFFF

                   15.   Since the 1960s, the United States military has used MilSpec AFFF on military

        bases, airfields, and Navy ships—settings where fuel fires are inevitable and potentially

        devastating—to train its personnel, put out fires, save lives, and protect property. Indeed, the

        United States Naval Research Laboratory developed AFFF in response to catastrophic fires aboard

        the aircraft carriers USS Forrestal in 1967 and USS Enterprise in 1969.2 Decades later, the Naval

        Research Laboratory described the development of AFFF as “one of the most far-reaching benefits

        to worldwide aviation safety.”3




        1
            Following removal, Tyco and Chemguard intend to designate this action for transfer to the MDL.
        2
         See Press Release 71-09r, U.S. Naval Research Lab., Navy Researchers Apply Science to Fire
        Fighting (Oct. 23, 2009), https://tinyurl.com/y2jq4q4w.
        3
          U.S. Navy, NRL/MR/1001-06-8951, The U.S. Naval Research Laboratory (1923–2005):
        Fulfilling the Roosevelts’ Vision for American Naval Power 37 (2006) (“Fulfilling the Roosevelts’
        Vision”), https://permanent.fdlp.gov/gpo125428/roosevelts.pdf.


                                                         6
4828-9989-0917.1
                    Case: 3:21-cv-00243-slc Document #: 1 Filed: 04/12/21 Page 7 of 22




                   16.   The manufacture and sale of MilSpec AFFF is governed by rigorous military

        specifications created and administered by Naval Sea Systems Command.                  The applicable

        specification, Mil-F-24385, was first promulgated in 1969, and has been revised a number of times

        since then.4 All MilSpec AFFF products must be qualified for listing on the applicable Qualified

        Products List prior to military procurement. Prior to such listing, a manufacturer’s products are

        examined, tested, and approved to be in conformance with specification requirements.5             The

        MilSpec designates Naval Sea Systems Command as the agency responsible for applying these

        criteria and determining whether AFFF products satisfy the MilSpec’s requirements. After a

        product is added to the Qualified Products List, “[c]riteria for retention of qualification are applied

        on a periodic basis to ensure continued integrity of the qualification status.”6 Naval Sea Systems

        Command reserves the right to perform any of the quality assurance inspections set forth in the

        specification where such inspections are deemed necessary to ensure supplies and services

        conform to prescribed requirements.

                   17.   From its inception until very recently, the MilSpec included the express

        requirement that MilSpec AFFF contain “fluorocarbon surfactants.” All fluorocarbon surfactants

        are PFAS, and that category includes PFOA, PFOS, and their chemical precursors—the very

        compounds at issue in the Complaint here. This requirement has been in force for virtually the

        entire time period at issue in the Complaint. And although in 2019 the MilSpec removed the

        modifier “fluorocarbon” from “surfactants,” it expressly states that “the DoD intends to acquire



        4
          The 1969 MilSpec and all its revisions and amendments through April 2020 are available at
        https://tinyurl.com/yxwotjpg.
        5
            Dep’t of Defense SD-6,            Provisions       Governing   Qualification   1   (Feb.    2014),
        https://tinyurl.com/y5asm5bw.
        6
            Dep’t of Defense SD-6, supra n.5, at 1.


                                                           7
4828-9989-0917.1
                    Case: 3:21-cv-00243-slc Document #: 1 Filed: 04/12/21 Page 8 of 22




        and use AFFF with the lowest demonstrable concentrations of . . . PFOS and PFOA” “[i]n the short

        term.” PFOA or PFOS are unavoidably present at some concentrations in fluorocarbon surfactants,

        and the current MilSpec expressly contemplates that AFFF formulations will contain PFOA and

        PFOS (subject to recently imposed limits).

                   18.    So-called “Part 139” airports are those serving scheduled passenger flights by nine

        passenger (or larger) aircraft or unscheduled passenger flights by 31 passenger (or larger) aircraft.

        See 14 C.F.R. § 139.1 (2019). The federal government requires Part 139 airports to use MilSpec

        AFFF. On July 8, 2004, the FAA issued Advisory Circular 150/5210-6D, which stated that “AFFF

        agents [used by Part 139 airports] must meet the requirements of Mil F 24385F.”7 Although the

        preamble indicated that the circular was for guidance only, on February 8, 2006, the FAA issued

        a CertAlert clarifying that the MilSpec AFFF requirement was, in fact, mandatory and that “[a]ny

        AFFF purchased after July 1, 2006 by an airport operator certified under Part 139 must meet [Mil-

        F-24385F].”8 The FAA explained:

                   There are several reasons for this requirement. First of all, AFFF has to be
                   compatible when mixed. AFFF manufactured by different manufacturers, although
                   meeting the UL 162 standard, may not be compatible. AFFF meeting the Military
                   Specification will always be compatible with other Military Specification AFFF no
                   matter the manufacturer. Second, AFFF meeting the military specification requires
                   less agent than AFFF meeting UL 162 to extinguish the same size fire. Finally, the
                   requirement to use Mil Spec is in concert with the National Fire Protection
                   Association National Fire Code 403, paragraph 5.1.2.1.9

                   19.    On September 1, 2016, the FAA issued a superseding CertAlert, which reiterated

        that “Airport operators must ensure any AFFF purchased after July 1, 2006, meets Mil-Spec



        7
            See Advisory Circular 150/5210-6D at 4, Chapter 6, https://tinyurl.com/yxpk87ky.
        8
         See DOT/FAA/TC-14/22, Impact of Alternative Fuels Present in Airports on Aircraft Rescue
        and Firefighting Response at 25-26 (Aug. 2014), https://tinyurl.com/rt35dgp.
        9
            Id.


                                                           8
4828-9989-0917.1
                        Case: 3:21-cv-00243-slc Document #: 1 Filed: 04/12/21 Page 9 of 22




        standards.”10        Thus, from July 1, 2006 to present, airport operators holding an FAA Airport

        Operating Certificate have been required to purchase MilSpec AFFF for use.

                    20.      Plaintiff alleges that AFFF used at the Airport caused its injuries. The Airport is a

        Part 139 Airport, which, accordingly, has used MilSpec AFFF.11

        B.          All the Requirements of 28 U.S.C. § 1442(a)(1) Are Satisfied

                   i.        The “Person” Requirement Is Satisfied

                    21.      The first requirement for removal under the federal officer removal statute is

        satisfied here because Tyco and Chemguard (corporations) are “persons” under the statute. For

        purposes of § 1442(a)(1), the term “person” includes “companies, associations, firms, [and]

        partnerships.” Papp, 842 F.3d at 812 (quoting 1 U.S.C. § 1); see Lombardi v. TriWest Healthcare

        All. Corp., No. CV-08-02381-PHX-FJM, 2009 WL 1212170, at *2 (D. Ariz. May 4, 2009)

        (“[C]orporate entities . . . are ‘persons’ within the meaning of the statute.”); Isaacson, 517 F.3d at

        135–36 (holding that a non-natural entity is a “person” for purposes of § 1442(a)(1)).

               ii.           The “Acting Under” Requirement Is Satisfied

                    22.      The second requirement (“acting under” a federal officer) is satisfied when an entity

        assists or helps carry out the duties or tasks of a federal officer. Baker, 962 F.3d at 942–43. “The

        words ‘acting under’ are to be interpreted broadly.” Isaacson, 517 F.3d at 136 (citation omitted).

        Federal courts “have explicitly rejected the notion that a defendant could only be ‘acting under’ a

        federal officer if the complained of conduct was done at the specific behest of the federal officer

        or agency.” Papp, 842 F.3d at 813.


        10
          Federal Aviation Administration, Cert Alert No. 16-05: Update on Mil-Spec Aqueous Film
        Forming Foam (AFFF) at 2 (Sept. 1, 2016), https://tinyurl.com/ya5pvbkh.
        11
           See FAA Part 139 Airport Certification Status List (last updated Apr. 1, 2021), available at
        https://www.faa.gov/airports/airport_safety/part139_cert/.


                                                               9
4828-9989-0917.1
                   Case: 3:21-cv-00243-slc Document #: 1 Filed: 04/12/21 Page 10 of 22




                   23.    The requirement is met here because, in providing MilSpec AFFF to the Airport,

        Tyco and Chemguard furnished vital products “that, in the absence of Defendants, the Government

        would have had to produce itself.” Isaacson, 517 F.3d at 137. MilSpec AFFF is a mission critical

        military and aviation safety product that, without the support of private contractors, the

        government would have to produce for itself. See Ayo, 2018 WL 4781145, at *9 (describing

        MilSpec AFFF as a “mission critical” and “life-saving product” used by all branches of the U.S.

        armed forces and NATO members (internal quotation marks omitted)); cf. Isaacson, 517 F.3d at

        137. The Naval Research Laboratory states that, “[a]lthough [it] was responsible for the original

        concepts and formulations, it was necessary to elicit the aid of the chemical industry to synthesize

        the fluorinated intermediates and agents to achieve improvements in formulations.”12

        Accordingly, the military has long depended upon outside contractors like Tyco and Chemguard

        to develop and supply AFFF. See Nessel, 2021 WL 744683, at *3 (holding that Tyco and

        Chemguard and other AFFF manufacturers were “acting under” a federal officer in connection

        with the manufacture and sale of MilSpec AFFF); Ayo, 2018 WL 4781145, at *8–9 (same); see

        also MDL Order 1, at 3–6 (finding that the “acting under” requirement was satisfied because

        defendant demonstrated that it was manufacturing AFFF under the guidance of the U.S. military);

        MDL Order 2, at 3–5 (same for AFFF used at Part 139 airport); MDL Order 3, at 3–6 (same). If

        Tyco and Chemguard and other manufacturers did not provide MilSpec AFFF for use at military

        bases and Part 139 airports, the government would have to manufacture and supply the product

        itself.

                   24.    In designing, manufacturing and supplying the MilSpec AFFF at issue, Tyco and

        Chemguard acted under the direction and control of one or more federal officers. Specifically,


        12
             Fulfilling the Roosevelts’ Vision, supra n.3, at 37.


                                                           10
4828-9989-0917.1
                      Case: 3:21-cv-00243-slc Document #: 1 Filed: 04/12/21 Page 11 of 22




        Tyco and Chemguard acted in accordance with detailed specifications, promulgated by Naval Sea

        Systems Command, that govern AFFF formulation, performance, testing, storage, inspection,

        packaging, and labeling. Further, the AFFF products in question were subject to various tests by

        the United States Navy before and after being approved for use by the military and for inclusion

        on the Qualified Products List maintained by the United States Department of Defense.13

               iii.        The Causation Requirement Is Satisfied

                   25.     The third requirement, that the defendant’s actions were taken “under color of

        federal office . . . has come to be known as the causation requirement.” Isaacson, 517 F.3d at 137

        (alteration, citation, and internal quotation marks omitted); accord Baker, 962 F.3d at 943. Like

        the “acting under” requirement, “[t]he hurdle erected by this requirement is quite low.” Isaacson,

        517 F.3d at 137.14 To show causation, a defendant need only establish that an act that allegedly

        caused or contributed to the plaintiff’s injury occurred while the defendant was performing its

        official duties. Id. at 137–38.

                   26.     “To show causation, Defendants must only establish that the act that is the subject

        of Plaintiffs’ attack … occurred while Defendants were performing their official duties.” Id. at

        137–38. Here, the Plaintiff’s claims arise at least in part from Tyco’s and Chemguard’s production

        and sale of AFFF manufactured to military specifications for use at a Part 139 airport. Plaintiff

        alleges that the use of PFAS in AFFF is the source of their injuries. Tyco and Chemguard contend

        that the use of such chemicals in MilSpec AFFF was required by military specifications. The

        conflict is apparent: MilSpec AFFF was developed by Tyco, Chemguard, and other manufacturers


        13
             See Dep’t of Defense, SD-6, supra n.5, at 1.
        14
          The “acting under” and “under color of” prongs overlap. Both “are satisfied if the actions subject
        to suit resulted directly from government specifications or direction.” Albrecht v. A.O. Smith Water
        Prods., No. 11 Civ. 5990, 2011 WL 5109532, at *5 (S.D.N.Y. Oct. 21, 2011).


                                                            11
4828-9989-0917.1
                    Case: 3:21-cv-00243-slc Document #: 1 Filed: 04/12/21 Page 12 of 22




        to meet specifications established by the DoD. Military installations and Part 139 airports are

        required to employ MilSpec AFFF. The design choices Plaintiff is attempting to impose via state

        tort law would create a conflict in which Tyco and Chemguard could not comply with both the

        MilSpec and the purported state-prescribed duty of care. See Boyle v. United Techs. Corp., 487

        U.S. 500, 509 (1988); see also Ayo, 2018 WL 4781145, at *9 (“[T]here is evidence of a ‘casual

        connection’ between the use of PFCs in AFFF and the design and manufacture of AFFF for the

        government.”); MDL Order 1 at 5–6 (“Here, [Plaintiff]’s claims arise out of use of AFFF products

        that it claims Tyco manufactured and sold, and for which the U.S. military imposes MilSpec

        standards. The Court . . . finds that the causation element of federal officer removal is satisfied

        here.”); MDL Order 2 at 5 (finding the causation element of federal officer removal satisfied where

        Tyco and Chemguard’s AFFF products, “for which the military imposes MilSpec standards,” were

        used at several Part 139 airport); MDL Order 3 at 5–6 (same as to MilSpec AFFF used at a single

        airport).

                   27.   Here, Plaintiff’s injuries arise at least in part from MilSpec AFFF. The causal

        connection between Plaintiff’s alleged injuries and Tyco and Chemguard’s actions under color of

        federal office is clear. It is irrelevant that the Plaintiff does not expressly contend that it has been

        injured by MilSpec AFFF. Courts “credit Defendants’ theory of the case when determining

        whether [the] causal connection exists.” Id.; see also Nessel, 2021 WL 744683, at *3.

              iv.        The “Colorable Federal Defense” Requirement Is Satisfied

                   28.   The fourth requirement (“colorable federal defense”) is satisfied by Tyco and

        Chemguard’s assertion of the government contractor defense.

                   29.   At the removal stage, a defendant need only show that its government contractor

        defense is colorable; that is, “that the defense was ‘legitimate and [could] reasonably be asserted,



                                                          12
4828-9989-0917.1
                   Case: 3:21-cv-00243-slc Document #: 1 Filed: 04/12/21 Page 13 of 22




        given the facts presented and the current law.’” Papp, 842 F.3d at 815 (alteration in original)

        (citation omitted). A “defendant ‘need not win his case before he can have it removed.’” Id.

        (quoting Willingham, 395 U.S. at 407); see also Isaacson, 517 F.3d at 139 (“To be ‘colorable,’ the

        defense need not be ‘clearly sustainable,’ as the purpose of the statute is to secure that the validity

        of the defense will be tried in federal court.”) (citation omitted). At the removal stage, the inquiry

        “is purely jurisdictional, and neither the parties nor the district courts should be required to engage

        in fact-intensive motion practice, pre-discovery, to determine the threshold jurisdictional issue.”

        Cuomo, 771 F.3d at 116 (citing Kircher v. Putnam Funds Tr., 547 U.S. 633, 644 n.12 (2006)).15

        Moreover, “this inquiry is undertaken whilst viewing the facts in the light most favorable to

        Defendants.” Hagen v. Benjamin Foster Co., 739 F. Supp. 2d 770, 783–84 (E.D. Pa. 2010).

        “Precisely in those cases where a plaintiff challenges the factual sufficiency of the defendant’s

        defense, the defendant should ‘have the opportunity to present [his] version of the facts to a federal,

        not a state, court.’” Cuomo, 771 F.3d at 116 (alteration in original) (citation omitted).

                   30.   Under the government contractor defense, the defendant is not liable for alleged

        defects or negligence with respect to military equipment or supplies “when (1) the United States

        approved reasonably precise specifications; (2) the equipment conformed to those specifications;

        and (3) the supplier warned the United States about the dangers in the use of the equipment that

        were known to the supplier but not to the United States.” Boyle, 487 U.S. at 512.

                   31.   Tyco and Chemguard have satisfied these elements for purposes of removal. As

        discussed above, Naval Sea Systems Command approved reasonably precise specifications,



        15
          See also Kraus v. Alcatel-Lucent, No. 18-2119, 2018 WL 3585088, at *2 (E.D. Pa. July 25,
        2018) (“A court does not ‘determine credibility, weigh the quantum of evidence or discredit the
        source of the defense’ at this stage. Instead, [the court] only determine[s] whether there are
        sufficient facts alleged to raise a colorable defense.” (citations omitted)).


                                                          13
4828-9989-0917.1
                   Case: 3:21-cv-00243-slc Document #: 1 Filed: 04/12/21 Page 14 of 22




        governing MilSpec AFFF formulation, performance, testing, storage, inspection, packaging, and

        labeling. Tyco and Chemguard’s products appeared on the DoD Qualified Products List, which

        could have happened only if Naval Sea Systems Command had first determined that they

        conformed to the MilSpec. See Ayo, 2018 WL 4781145, at *13 (“[T]here is colorable evidence

        that Manufacturing Defendants’ Mil-Spec AFFF is not a stock product and that the government

        approved reasonably precise specifications requiring them to use PFCs, including PFOS and

        PFOA, in their products.”); see also id. (“There is also colorable evidence . . . that Manufacturing

        Defendants’ AFFF products conformed to the government’s reasonably precise specifications.”);

        MDL Order 1, at 5 (finding defendant demonstrated a colorable defense “where it contends that

        its AFFF products were manufactured according to the U.S. military’s MilSpec specifications”);

        MDL Order 2, at 4 (same, as to Tyco and Chemguard); MDL Order 3, at 5 (same); see also Nessel,

        2021 WL 744683, at *4.

                   32.      Moreover, the government was sufficiently informed regarding alleged product-

        related “dangers,” Boyle, 487 U.S. at 512, to exercise its discretionary authority in specifying and

        procuring MilSpec AFFF. The military specifications have long included testing protocols and

        requirements for toxicity, chemical oxygen, and biological demand. Indeed, it is clear that the

        United States has long understood that AFFF contain PFAS and may contain or break down into

        PFOS and/or PFOA; that AFFF constituents can migrate through the soil and potentially reach

        groundwater; and that it has been reported that this may raise environmental or human health

        issues.16        For example, as early as October 1980, a report supported by the U.S. Navy Civil

        Engineering Laboratory, U.S. Air Force Engineering Service Center, and the U.S. Army Medical



        16
          See, e.g., EPA, Revised Draft Hazard Assessment of Perfluorooctanoic Acid and Its Salts 1–6
        (Nov. 4, 2002) (excerpt).


                                                          14
4828-9989-0917.1
                   Case: 3:21-cv-00243-slc Document #: 1 Filed: 04/12/21 Page 15 of 22




        Research and Development Command stated that AFFF contained fluorocarbons and that “[a]ll of

        the constituents resulting from fire fighting exercises are considered to have adverse effects

        environmentally.”17 By no later than 2001, DoD was aware of data purportedly showing PFAS

        compounds in MilSpec AFFF to be “toxic” and “persistent.” In 2002, the United States EPA

        issued a draft hazard assessment for PFOA, which reviewed in detail, among other data, human

        epidemiological studies and animal toxicology studies pertaining to alleged associations between

        PFOA and cancer. More recently, in a November 2017 report to Congress, the Department of

        Defense acknowledged the concerns raised by the EPA regarding PFOS and PFOA. Nonetheless,

        it still described AFFF containing PFOS or PFOA as a “mission critical product [that] saves lives

        and protects assets by quickly extinguishing petroleum-based fires.”18 Indeed, Naval Sea Systems

        Command continues to require that MilSpec AFFF contain “surfactants,” and recognizes that

        PFAS, including PFOS and PFOA, will be present (subject to recently imposed limits for PFOS

        and PFOA) in AFFF formulations.19 See Ayo, 2018 WL 4781145, at *12 (“That the DoD knows

        of the alleged risks of PFC-based AFFF products but continues to purchase them supports the

        position that the government approved reasonably precise specifications for the claimed defective

        design.”); MDL Order 1, at 5 (“As to whether [defendant] adequately informed the U.S. military

        of dangers associated with its AFFF products of which the military was not already aware,



        17
           See Edward S. K. Chian et al., Membrane Treatment of Aqueous Film Forming Foam (AFFF)
        Wastes       for     Recovery        of     Its   Active Ingredients  1    (Oct.   1980),
        https://apps.dtic.mil/dtic/tr/fulltext/u2/a136612.pdf.
        18
           Dep’t of Defense, Aqueous Film Forming Foam Report to Congress 1–2 (Oct. 2017) (pub. Nov.
        3, 2017), https://tinyurl.com/wshcww4.
        19
                  MIL-PRF-24385F(3)       §        6.6      &     Tables     1,     3       (2019),
        https://quicksearch.dla.mil/qsDocDetails.aspx?ident_number=17270; see also David Vergun,
        DOD Officials Discuss Fire-Fighting Foam Replacement, Remediation Efforts (Sept. 16, 2020),
        https://tinyurl.com/ty5ku8hp.


                                                       15
4828-9989-0917.1
                   Case: 3:21-cv-00243-slc Document #: 1 Filed: 04/12/21 Page 16 of 22




        [defendant] points to materials such as a November 2017 Department of Defense report to

        Congress, in which the agency acknowledged the [EPA]’s stated concerns with PFOS/PFOA in

        drinking water . . . .”).

                   33.   At minimum, these facts constitute colorable evidence that Naval Sea Systems

        Command “made a discretionary determination” regarding the formulation of MilSpec AFFF after

        weighing the fire-suppression benefits against the alleged risks. See Twinam v. Dow Chem. Co.

        (In re “Agent Orange” Prods. Liab. Litig.), 517 F.3d 76, 90 (2d Cir. 2008); see also Albrecht v.

        A.O. Smith Water Prods., No. 11 Civ. 5990, 2011 WL 5109532, at *5 (S.D.N.Y. Oct. 21, 2011)

        (“A defendant is not required to warn the government where ‘the government knew as much or

        more than the defendant contractor about the hazards of the product.’” (citation omitted)). Where,

        as here, the government has exercised “discretionary authority over areas of significant federal

        interest such as military procurement,” the government contractor defense applies. In re “Agent

        Orange” Prod. Liab. Litig., 517 F.3d at 89–90; see also Ayo, 2018 WL 4781145, at *13.

                   34.   Tyco and Chemguard’s use of PFAS in MilSpec AFFF was required by military

        specifications. By seeking to impose tort liability on Tyco and/or Chemguard for injuries to

        Plaintiff that were caused in whole or in part by Tyco and Chemguard’s compliance with military

        specifications, Plaintiff is attempting to use state tort law to attack design choices dictated by the

        military. The government contractor defense precludes such an attack. See Boyle, 487 U.S. at

        509.

                   WHEREFORE, Tyco and Chemguard hereby remove this action from the Circuit Court of

        the State of Wisconsin, La Crosse County, to this Court.

                   RESPECTFULLY         SUBMITTED          this     12th     day      of     April,     2021.




                                                         16
4828-9989-0917.1
                   Case: 3:21-cv-00243-slc Document #: 1 Filed: 04/12/21 Page 17 of 22




                                                 By: Electronically signed by Elizabeth S. Stone
                                                       Trent M. Johnson WI Bar No. 1056289
                                                       Peter A. Tomasi WI Bar No. 1038412
                                                       Elizabeth S. Stone WI Bar No. 1102789
                                                       Foley & Lardner LLP
                                                       777 East Wisconsin Avenue
                                                       Milwaukee, WI 53202-5306
                                                       414.271.2400
                                                       414.297.4900
                                                       tjohnson@foley.com
                                                       bstone@foley.com

                                                        Counsel for Tyco Fire Products LP and
                                                        Chemguard, Inc.




                                                   17
4828-9989-0917.1
                   Case: 3:21-cv-00243-slc Document #: 1 Filed: 04/12/21 Page 18 of 22




                                            CERTIFICATE OF SERVICE

                   I hereby certify that on April 12, 2021, I electronically transmitted the foregoing Notice of

        Removal to the Clerk’s Office using the CM/ECF System for filing and delivered a copy of the

        foregoing via United States Mail to the following:

        Charles J. Crueger
        Erin K. Dickinson
        Benjamin A. Kaplan
        CRUEGER DICKINSON, LLC
        4532 N. Oakland Ave,
        Whitefish Bay, WI 53211
        (414) 210-3868
        cjc@cruegerdickinson.com
        ekd@cruegerdickinson.com
        bak@cruegerdickinson.com

        Paul J. Napoli
        Andrew W. Croner
        Michelle Greene
        NAPOLI SHKOLNIK, PLLC
        360 Lexington Avenue, 11th Fl.
        New York, New York 10017
        (212) 397-1000
        pnapoli@nsprlaw.com
        acroner@napolilaw.com
        mgreene@napolilaw.com

        Counsel for Plaintiff


        Sarah I. Rashid
        Richard F. Bulger
        Daniel L. Ring
        Tyler D. Alfermann
        MAYER BROWN LLP
        71 South Wacker Drive
        Chicago, IL 60606
        Tel: (312) 782-0600
        srashid@mayerbrown.com
        rbulger@mayerbrown.com
        dring@mayerbrown.com
        talfermann@mayerbrown.com

        Counsel for Defendant 3M Company



                                                            18
4828-9989-0917.1
                   Case: 3:21-cv-00243-slc Document #: 1 Filed: 04/12/21 Page 19 of 22



        Michael L. Carpenter
        Gray Layton Kersh Solomon Furr & Smith, P.A.
        Post Office Box 2636
        Gastonia, North Carolina 28053-2636
        Telephone: 704-865-4400
        Facsimile: 704-866-8010
        mcarpenter@gastonlegal.com

        Counsel for Defendants Buckeye Fire Equipment Company


        Kat Hacker
        Bartlit Beck LLP
        1801 Wewatta, Suite 1200
        Denver, Colorado 80202
        (303) 592-3141
        dupont@bartlitbeck.com

        Counsel for Defendants Corteva Inc. and DuPont de Nemours Inc.


        Kirk G. Warner
        Clifton L. Brinson
        Addie K.S. Ries
        SMITH, ANDERSON, BLOUNT, DORSETT, MITCHELL & JERNIGAN, L.L.P.
        Post Office Box 2611
        Raleigh, North Carolina 27602-2611
        Telephone: (919) 821-1220
        Facsimile: (919) 821-6800
        kwarner@smithlaw.com
        cbrinson@smithlaw.com
        aries@smithlaw.com

        Counsel for Defendant Dynax Corporation


        Jonathan I. Handler
        Keith H. Bensten
        DAY PITNEY LLP
        One Federal Street, 29th Floor
        Boston, MA 02110
        Tel: (617) 345-4600
        kbensten@daypitney.com
        jihandler@daypitney.com

        Counsel for Defendants Kidde-Fenwal, Inc. and Carrier Global Corporation


        Keith E. Smith
        GREENBERG TRAURIG, LLP
        Three Logan Square
        1717 Arch Street, Suite 400


                                                    19
4828-9989-0917.1
                   Case: 3:21-cv-00243-slc Document #: 1 Filed: 04/12/21 Page 20 of 22



        Philadelphia, PA 19103
        Tel: (215) 988-7800
        smithkei@gtlaw.com

        Counsel for Defendant National Foam Inc.


        David R. Erickson
        Brent Dwerlkotte
        Maurissa Rushton
        SHOOK, HARDY & BACON L.L.P.
        2555 Grand Blvd.
        Kansas City, MO
        (816) 474-6550
        derickson@shb.com
        dbdwerlkotte@shb.com
        mrushton@shb.com

        Counsel for Defendants E. I. duPont de Nemours and Company, The Chemours Company, and
        The Chemours Company FC, LLC


        Jonathan Blakley
        GORDON REES SCULLY MANSUKHANI, LLP
        One North Franklin, Suite 800
        Chicago, IL 60606
        Tel: (312) 619-4915
        jblakley@grsm.com

        Counsel for Defendant ChemDesign Products Inc.


        Kurt D. Weaver
        WOMBLE BOND DICKSON (US) LLP
        555 Fayetteville Street, Suite 1100
        Raleigh, NC 27601
        Tel: (919) 755-6770
        Fax: (919) 755-6770
        kurt.weaver@wbd-us.com

        Counsel for Defendant Deepwater Chemicals Inc.

        Melanie Black Dubis
        Charles Raynal
        PARKER POE ADAMS & BERNSTEIN LLP
        301 Fayetteville Street, Suite 400
        Raleigh, NC 27601
        Tel: (919) 835-4511
        Fax: (919) 834-4564
        charlesraynal@parkerpoe.com
        melaniedubis@parkerpoe.com


                                                   20
4828-9989-0917.1
                   Case: 3:21-cv-00243-slc Document #: 1 Filed: 04/12/21 Page 21 of 22



        Counsel for Defendants Clariant Corp. and Archroma Management LLC


        Maja C. Eaton
        SIDLEY AUSTIN LLP
        One South Dearborn Street
        Chicago, IL 60603
        Tel: (312) 853-7000
        meaton@sidley.com

        Counsel for Defendant Arkema Inc.


        Ethan R. Ware
        WILLIAMS MULLEN
        1441 Main Street, Suite 1250
        P.O. Box 8116 (29202)
        Columbia, SC 29201
        Tel: 803.567.4610
        Fax: 803.567.4601
        eware@williamsmullen.com

        Counsel for Defendant Nation Ford Chemical Company


        John Parker
        Oliver Twaddell
        GOLDBERG SEGALLA LLP
        711 Third Ave. Suite 1900
        New York, NY 10017
        Tel: (646) 292-8700
        Fax: (646) 292-8701
        jparker@goldbergsegalla.com
        otwaddell@goldbergsegalla.com

        Counsel for Defendant Chemicals Inc.


        Matt Holian
        DLA PIPER LLP (US)
        33 Arch Street, 26th Floor
        Boston, MA 02110-1447
        Tel: (617) 406-6009
        matt.holian@us.dlapiper.com

        John Wellschlager
        DLA PIPER LLP (US)
        The Marbury Building
        6224 Smith Avenue
        Baltimore, MD 21209-3600
        Tel: (410) 580-4281

                                                   21
4828-9989-0917.1
                   Case: 3:21-cv-00243-slc Document #: 1 Filed: 04/12/21 Page 22 of 22




        john.wellschlager@dlapiper.com

        Counsel for Defendant BASF Corporation


        Nicholas Justin Boos
        MAYNARD, COOPER & GALE LLP
        Transamerica Pyramid Center
        600 Montgomery Street, Suite 2600
        San Francisco, CA 94111
        (415) 646-4674
        Fax: (205) 714-6709
        Email: nboos@maynardcooper.com

        Counsel for Defendant Amerex Corporation


        Peter Condron
        Clifford J. Zatz
        Laura Offenbacher Aradi
        CROWELL & MORING
        1001 Pennsylvania Avenue, NW
        Washington, D.C. 20004-2595
        Telephone: 202.624.2500
        Facsimile: 202.628.5116
        pcondron@crowell.com
        czatz@crowell.com
        laradi@crowell.com

        Counsel for Defendant AGC Chemicals Americas Inc.




                                                   22
4828-9989-0917.1
